The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the
time and date indicated, which may be materially different from its entry on the record.




      Dated: 04:00 PM December 20, 2019




                 UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF OHIO
                                 *
IN RE:                           *
                                 *     CASE NUMBER 19-41791
HELEN S. DAVIS,                  *
                                 *     CHAPTER 13
     Debtor.                     *
                                 *     HONORABLE RUSS KENDIG
                                 *
****************************************************************
                        CONFIRMATION ORDER
****************************************************************

        The     debtors         (“Debtor”)          filed       a     Chapter        13       Plan    on

September        30,     2019,      as    modified        by    the     Order      Providing         for

Increased        Dividend        to    Unsecured        Creditors         dated      December        17,

2019     (Doc.       18)     (“Plan”).            Having       considered          the        Plan   and

objections to confirmation, if any, the Court finds as follows:

1.      Notice of the confirmation hearing was duly given.

2.      The Plan complies with all applicable provisions of Title

        11 of the United States Code.




Rev. 12/1/17


19-41791-tnap       Doc 20     FILED 12/20/19        ENTERED 12/20/19 16:35:13                Page 1 of 7
3.    Any   fee,      charge,       or    amount         required       to    be    paid     before

      confirmation        (i)       under      the      Plan;    or     (ii)       by   28    U.S.C.

      § 1930, has been paid.

IT IS THEREFORE ORDERED:

1.    The Plan is confirmed.

2.    The Plan is incorporated into this Confirmation Order as if

      fully rewritten.              If there are any inconsistencies between

      the Plan and this Order, this Order shall control.

3.    Provided that (i) the affected creditors have been properly

      noticed      or     served         pursuant         to     the     Federal        Rules       of

      Bankruptcy        Procedure;          and       (ii)     “Included”       in      boxes      1.1

      and/or 1.2 in Part 1 of the Plan has been checked, the

      corresponding            mortgage           liens         and/or        judicial         liens

      identified        in     §§   3.2     and/or        3.4    of     the    Plan      shall      be

      released        upon     entry      of    the      order     of    discharge           of    the

      Debtor.

4.    Any nonstandard provisions in Part 8 of the Plan shall not

      be effective unless (i) the affected creditors have been

      properly noticed or served pursuant to the Federal Rules of

      Bankruptcy Procedure; and (ii) “Included” in box 1.3 in

      Part 1 of the Plan has been checked.

5.    The Plan may extend beyond its stated term in order to

      carry     out     the     provisions        of      this    Order       without        further

      application or notice pursuant to 11 U.S.C. § 1322.                                         If a

                                                  2


19-41791-tnap   Doc 20        FILED 12/20/19          ENTERED 12/20/19 16:35:13          Page 2 of 7
      Plan proposes a dividend in an amount to which no objection

      is    filed    by     a    creditor       or     party    in    interest           and    such

      dividend is increased by agreed order between the Trustee

      and the Debtor, based on claims then filed or estimated

      and,      subsequent       to    such    increase,        additional          claims       are

      thereafter       allowed,         the     dividend        to    general        unsecured

      creditors       may       be    reduced        to   an    amount    not       less        than

      provided for in the original Plan for which creditors were

      provided       notice,         without    further         hearing       or    additional

      notice to creditors.

6.    The Trustee is authorized and permitted to send notices and

      general     information          concerning         the   administration             of   the

      Plan      directly        to    the   Debtor        pursuant       to    11    U.S.C.        §

      1302(b)(4).

7.    The    periodic       payments          called      for    in    the     Plan        (“Plan

      Payments”) shall be made as specified in §§ 2.2 and/or 2.3

      of the Plan.              Plan Payments made directly to the Trustee

      shall, until further order of the Court, be sent to the

      Trustee at the following address: Michael Gallo, Trustee;

      P.O. Box 80; Memphis, TN 38101-0080.

8.    The Debtor is under a continuing duty to:

      a.     provide the Trustee with notice of any (i) change in

             disposable          income;      and      (ii)     financial          recovery       to

             which    the        Debtor     becomes       entitled       for       any    reason,

                                                3


19-41791-tnap    Doc 20     FILED 12/20/19          ENTERED 12/20/19 16:35:13            Page 3 of 7
             including         without     limitation,              any      personal         injury

             claim,    claim      relating       to   termination             of     employment,

             workers’      compensation            claim,            unemployment             claim,

             social      security    claim,        inheritance,               life    insurance

             benefits,     lottery       proceeds,             or    property        settlement;

             and

      b.     provide the Trustee with copies of income tax returns

             in accordance with 11 U.S.C. § 521(f).

9.    Absent prior authorization of the Court, the Debtor shall

      not:

      a.     incur post-petition debt;

      b.     transfer any interest in (i) real property, including

             selling      or     leasing     oil      and           gas     rights;      or     (ii)

             personal      property        having          a        value     in     excess       of

             $1,000.00; or

      c.     make     single      purchases           on       credit         in     excess       of

             $1,000.00, except for normal and reasonable expenses

             for the maintenance or support of the Debtor and/or

             the Debtor’s dependents.

10.   Title to the Debtor’s property shall re-vest in the Debtor

      as set forth in § 7.1 of the Plan.

11.   Provided the Debtor’s attorney has complied with the terms

      of   Amended       Administrative          Order         No.        14-02    (as    amended

      hereafter),        the     Debtor’s        attorney             is     authorized          and

                                            4


19-41791-tnap   Doc 20    FILED 12/20/19        ENTERED 12/20/19 16:35:13                Page 4 of 7
      permitted      payment       of    attorney          fees   as    specified       in    the

      Administrative Order, to be paid by the Trustee through the

      Plan.

12.   Administrative expenses of the Trustee shall be paid in

      full pursuant to 11 U.S.C. §§ 503(b) and 1326(b)(2).

13.   A creditor seeking to be paid under the Plan must file a

      proof     of   claim     pursuant         to     Federal        Rule     of    Bankruptcy

      Procedure 3002.          After a proper and timely proof of claim

      is filed, the Trustee shall pay a creditor with a secured

      claim in accordance with §§ 3.1, 3.2, 3.3, and/or 3.4 of

      the Plan, as applicable, or, if an objection to a proof of

      claim has been filed, after entry of an order authorizing

      payment.         After   a    proper          and    timely      proof    of    claim   is

      filed,     the     Trustee        shall        pay   (i)    a     creditor       with   an

      unsecured claim; and (ii) a claim of a governmental unit,

      in accordance with such filed claim, or, if an objection to

      a proof of claim has been filed, after entry of an order

      authorizing payment.

14.   Subject to 11 U.S.C. § 1325(a)(5)(B)(iii)(1) and (b)(1)(B),

      the Trustee shall make monthly payments to the extent of

      available funds.

15.   If § 3.5 of the Plan provides for surrender of a creditor’s

      collateral, (i) the automatic stay in 11 U.S.C. § 362(a)

      and the co-debtor stay in 11 U.S.C. § 1301 are terminated

                                                5


19-41791-tnap   Doc 20    FILED 12/20/19            ENTERED 12/20/19 16:35:13         Page 5 of 7
      with respect to the collateral identified in § 3.5 of the

      Plan;      and   (ii)     the     creditor         is    required         to     file    an

      unsecured claim for the deficiency balance within 90 days

      after entry of this Confirmation Order.                             If § 3.5 of the

      Plan      does   not     provide       for     surrender           of     a    creditor’s

      collateral, but the creditor obtains relief from stay, the

      creditor is required to file an unsecured claim for the

      deficiency balance within 90 days after entry of a final

      order      for   relief     from       stay.            If    liquidation         of    the

      collateral does not occur within the applicable time period

      in this paragraph, the creditor should estimate the amount

      of the deficiency claim; the creditor is required to amend

      the proof of claim as soon as the amount of the deficiency

      is known.        Failure to timely file a deficiency claim shall

      bar    the   creditor      from    participation              in    distribution        for

      such      deficiency.       The    time       period         in    this       Confirmation

      Order controls over any inconsistent period for filing a

      proof of claim in any other order of the Court (e.g., an

      order for relief from stay or an order sustaining objection

      to claim).

16.   The    Debtor    is     responsible         for    timely         completion       of   all

      discharge requirements, including but not limited to filing

      (i) Form 423 to indicate completion of a course in personal

      financial        management;        (ii)          certification               related    to

                                             6


19-41791-tnap    Doc 20     FILED 12/20/19       ENTERED 12/20/19 16:35:13             Page 6 of 7
        domestic     support   obligations;          and   (iii)   if     applicable

        pursuant to Second Amended Administrative Order No. 08-11

        (as amended hereafter), certification related to 11 U.S.C.

        § 1328(h).



****************************************************************

SUMMARY PLAN PAYMENTS ― ATTORNEY FEES ALLOWANCE:

   1.     Plan Payment: $430.00 per month.

   2.     Term:    60 months.

   3.     Dividend to general unsecured creditors: 24%.

   4.     Attorney Fees:               Allowed:             $4,000.00.

                                       Amount paid:         $300.00.
                                       Balance
                                       Through Plan:        $3,700.00.




                                   #      #      #




                                          7


19-41791-tnap   Doc 20   FILED 12/20/19       ENTERED 12/20/19 16:35:13    Page 7 of 7
